Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99.1 News Release For Further Information Call: Walter A. Shephard Vice President Finance, CFO, and Treasurer Voice: 860-704-3955 inquire@zygo.com For Immediate Release ZYGO REPORTS FISCAL 2 MIDDLEFIELD, CT, October 29, 2009  Zygo Corporation (NASDAQ: ZIGO) today announced its financial results for the first quarter of fiscal 2010. First quarter fiscal 2010 orders of $22.7 million increased by $7.9 million, or 53%, over fourth quarter fiscal 2009 orders, reflecting continuing improvement in the overall business climate in our markets. First quarter fiscal 2010 net sales of $21.3 million decreased $2.5 million, or 10%, over fourth quarter fiscal 2009 net sales, reflecting the weakness in orders we experienced during the last half of fiscal 2009. First quarter fiscal 2010 net sales decreased $16.2 million, or 43%, over first quarter fiscal 2009 net sales. The Company recorded a net loss from continuing operations, net of tax, for first quarter fiscal 2010 of $4.0 million, or $0.23 per diluted share, as compared with $0.8 million of net earnings from continuing operations, net of tax, or $0.05 per diluted share, for first quarter fiscal 2009. Including a $1.8 million loss from discontinued operations, net of tax, or $0.11 per diluted share, our total net loss for first quarter fiscal 2010 was $5.8 million, or $0.34 per diluted share. In line with the strategy to work with OEM partners for system-related activity, the Company has discontinued its IC packaging operation in Singapore. The above-reported loss from discontinued operations includes the loss from operations during the quarter for this discontinued business, as well as the effect of impairments of its remaining assets and related closure reserves. Commenting on the first quarter results of fiscal 2010, ZYGOs chief executive officer, Bruce Robinson, said, The first quarter of fiscal 2010 included a number of highlights. Primarily, order momentum was clearly evident in both our Metrology and Optical Divisions. The increase in customer bookings across virtually all of our markets is an indication that the business environment in these markets appears to be improving. We are pleased that our balance sheet has remained strong with our cash and marketable securities increasing by more than $2.0 million over the previous quarter. 1 Order highlights: - Metrology Division orders increased by $5.1 million, or 49%, over the fourth quarter of fiscal 2009, including: o An increase across our instrument, lithography, and vision system product lines. o The first order for OEM sensor heads. - Optical Division orders increased by $2.8 million, or 64%, over the fourth quarter of fiscal 2009, including: o A multi-million dollar follow-on order from a life sciences customer. o Strong order activity for laser fusion optics. Mr. Robinson continued, With the completion of our agreement with Toho Technologies and the restructuring of our Vision Systems group, we have substantially reorganized our business. These actions, along with our earlier cost savings, have enabled us to significantly increase our operating leverage. We believe these measures will also improve our customer coverage and strengthen our ability to concentrate on our core markets and technology. This focus on core technology development is expected to benefit our Metrology Divisions instruments and OEM products and lead to increased market penetration of our core technology. Zygo Corporation is a worldwide supplier of optical metrology instruments, precision optics, and electro-optical design and manufacturing services, serving customers in the semiconductor capital equipment and industrial markets. Note: ZYGOs teleconference to discuss the results of the first quarter of fiscal 2010 will be held at 6 PM Eastern Time on October 29, 2009 and can be accessed by dialing 800-926-6309. This call is web cast live on ZYGOs web site at www.zygo.com . The call may also be accessed for 30 days following the teleconference. Forward-Looking Statements All statements other than statements of historical fact included in this news release regarding financial performance, condition and operations, and the business strategy, plans, anticipated sales, orders, market acceptance, growth rates, market opportunities, and objectives of management of the Company for future operations are forward-looking statements. Forward-looking statements are intended to provide managements current expectations or plans for the future operating and financial performance of the Company based upon information currently available and assumptions currently believed to be valid. Forward-looking statements can be identified by the use of words such as anticipate, believe, estimate, expect, intend, plans, strategy, project, and other words of similar meaning in connection with a discussion of future operating or financial performance. Actual results could differ materially from those contemplated by the forward-looking statements as a result of certain factors. Among the important factors that could cause actual events to differ materially from those in the forward-looking statements are fluctuations in capital spending of our customers; fluctuations in net sales to our major customer; manufacturing and supplier risks; risks of order cancellations, push-outs and de-bookings; dependence on timing and market acceptance of new product development; rapid technological and market change; risks in international operations; risks related to the reorganization of our business; dependence on proprietary technology and key personnel; length of the sales cycle; environmental regulations; investment portfolio returns; fluctuations in our stock price; the risk that anticipated growth opportunities may be smaller than anticipated or may not be realized; and the risk related to the Companys transition to new senior management. Zygo Corporation undertakes no obligation to publicly update or revise forward-looking statements to reflect events or circumstances after the date of this news release. Further information on potential factors that could affect Zygo Corporations business is described in our reports on file with the Securities and Exchange Commission, including our Form 10-K, as amended by our Form 10-K/A, for the fiscal year ended June 30, 2009, filed with the Securities and Exchange Commission on September 14, 2009 and October 26, 2009, respectively. 2 Zygo Corporation and Subsidiaries Condensed Consolidated Statements of Operations (Unaudited) (Thousands, except per share amounts) Three Months Ended September 30, Net sales $ $ Cost of goods sold Gross profit Selling, general, and administrative expenses Research, development, and engineering expenses Provision for doubtful accounts and notes Operating expenses Operating profit (loss) ) Other income (expense) Interest income 51 Miscellaneous income (expense) 60 ) Total other income (expense) ) Earnings (loss) from continuing operations before income tax, including non-controlling interest ) Income tax expense ) ) Net earnings (loss) from continuing operations ) Loss from discontinued operations, net of tax ) ) Net earnings (loss) including non-controlling interest ) Net earnings attributable to non-controlling interest Net earnings (loss) attributable to Zygo Corporation $ ) $ Net earnings (loss) from continuing operations attributable to Zygo Corporation $ ) $ Basic and Diluted - Earnings (loss) per share attributable to Zygo Corporation Continuing operations $ ) $ Discontinued operations ) ) Net earnings (loss) per share $ ) $ Weighted average shares outstanding Basic shares Diluted shares 3 Zygo Corporation and Subsidiaries Condensed Consolidated Balance Sheets (Unaudited) September 30, 2009 June 30, 2009 Assets Current assets: Cash and cash equivalents $ $ Marketable securities Receivables, net Inventories Prepaid expenses and other Income tax receivable Current assets of discontinued operations 25 Total current assets Marketable securities Property, plant, and equipment, net Intangible assets, net Other assets Non current assets of discontinued operations - Total assets $ $ Liabilities and Stockholders' Equity Current liabilities: Accounts payable $ $ Accrued expenses Income tax payable - Current liabilities of discontinued operations Total current liabilities Long-term income tax payable Other long-term liabilities Non current liabilities of discontinued operations - Commitments and contingencies - - Total Stockholders' Equity - Zygo Corporation Non-Controlling Interest Total stockholders' equity Total liabilities and stockholders' equity $ $ 4
